Citation Nr: 1647054	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  10-28 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from June 1965 to June 1968.  He was originally given an undesirable discharge.  By a July 1997 decision of the Board for Correction of Military Records, his discharge was upgraded to general (under honorable) conditions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in August 2016.  

In November 1971, the Veteran filed a claim of service connection for a left knee condition and a lung condition.  According to a March 1972 administrative record, the RO denied this claim because the Veteran failed to report to a VA examination.  It is not clear that the Veteran was sent notice of this decision.  That issue must be referred to the RO for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further evidentiary development is warranted.  

Specifically, the evidence shows that the Veteran was awarded disability benefits from the Social Security Administration (SSA).  He stated at a January 2016 VA examination that he began receiving Social Security Disability ("SSD") in 1985 "for mental."  The VA examiner noted that those SSA records were not provided for review.  Upon remand, the RO should obtain the Veteran's SSA records.  

Furthermore, the Veteran testified at his Board hearing that he first started seeing a psychiatrist in the early 1980s.  Board Hr'g Tr. 4.  He believed he had already submitted those records into the claims file.  Board Hr'g Tr. 4.  

Although the Veteran believes he previously submitted those records, those records are not currently contained in the claims file.  The Veteran previously submitted a release for those records, but the service provider responded by submitting records beginning from a much later date.  Thus, it would appear that those records are no longer available.  

Of record, however, is a private Comprehensive Diagnostic Assessment from October 2003.  That report gives an account of nearly continuous mental health services from a 1980 hospitalization to "present" with different providers.  It is not clear that the Veteran has authorized VA to obtain records from all of those treatment providers.  Accordingly, upon remand, he should be provided a further opportunity to obtain those records or request VA to obtain them on his behalf.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he submit or authorize VA to obtain records from all private (non-VA) health care providers who may have additional records pertinent to the remanded claims to specifically include treatment beginning from 1980.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records, including.  The request should include non-electronic and/or archived paper records.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Attempt to obtain all records from SSA pertinent to the Veteran's award of SSD benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

4.  After completing all actions set forth in paragraphs 1-3, undertake all further action needed as a consequence of the development completed in paragraphs 1-3 above.  This should include returning the matter to the January 2016 VA examiner for an addendum opinion if the Veteran's earlier treatment records and/or SSA records are obtained.  

5.  Finally, readjudicate the remanded claim.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

